Defendant was convicted and sentenced for embezzlement, and has appealed. It was charged in the information that he "did, while acting as agent, servant, trustee, or mandatory of Annie Williams, wrongfully and feloniously convert to his own use, dispose of, embezzle, and conceal, $448 in lawful money of the United States, of the property, goods, and chattels of Annie Williams, which had (been) intrusted to his care, keeping, and possession by the said Annie Williams, with the felonious intent to appropriate the same to his own use, and deprive the owner, Annie Williams, thereof."
Defendant moved to arrest judgment on two grounds, viz. (1) That the information "does not allege or set forth any crime or offense known to, prescribed or defined by the laws of the state of Louisiana or subject to fine or penalty;" and (2) that the bill charges him "with several distinct offenses in such a manner as to leave it uncertain as to what is relied on as the accusation against him."
We do not find any merit in defendant's contentions. He is prosecuted under Rev. St. § 905, as amended and re-enacted by Act 165 of 1918. It has been held the section creates a statutory crime such as may be charged in the language of the statute. State v. Jones, 109 La. 125, 33 So. 108. The information is in the very words of the statute with such changes only as were necessary to set out the particular embezzlement with which defendant was charged.
For the reasons assigned, the conviction and sentence appealed from are affirmed.
                          On Rehearing.